DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/22 has been entered.
Examiner acknowledged that claims 15, 18 and 30 are withdrawn.  Currently, claims 1-14, 16-17, 19-29 and 31 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-14, 16-17, 19-29 and 31 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…an independent duty-cycle detector monitoring the duty-cycle of the timing signal from the timer…wherein the duty-cycle is controlled by an output of the duty-cycle detector to stay under a predetermined maximum limit." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-14 and 16-17 are allowed as being dependent on claim 1).
"…monitoring the duty-cycle of the timing signal from the timer by an independent duty-cycle detector; controlling the duty-cycle of the timing signal by an output of the duty-cycle detector to stay under a predetermined maximum limit." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 19, (claims 20-29 and 31 are allowed as being dependent on claim 19).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Datta (WO 2011/114250).
Datta discloses a dimmer circuit using a duty cycle detector for controlling the dimming in response to phase angle.  However, Datta fails to disclose an independent duty-cycle detector monitoring the duty-cycle of the timing signal from the timer…wherein the duty-cycle is controlled by an output of the duty-cycle detector to stay under a predetermined maximum limit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844